Citation Nr: 1203571	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-31 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for chronic mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In October 2010, the Board remanded the issues for additional development.  The case is now returned to the Board for further consideration.

As the Veteran reports he is working, no claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the course of VA treatment, the Veteran reported to doctors that he had applied for, and been denied, disability benefits from the Social Security Administration (SSA).  He indicated that he continued to pursue that claim through the appeals process.  SSA records are potentially relevant to the current claims, as they may address current disability, dates of onset, or etiology.  VA must make all necessary attempts to obtain records in the possession of a Federal agency such as SSA until the records are obtained, or it can be certified that the records are unavailable or further efforts would be futile.  38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No attempts to obtain SSA records are reflected in the claims file; remand is required for such efforts.

The Veteran has also indicated he continues to receive private medical treatment for his claimed disabilities; when scheduled for an examination, he expressed a desire to bring his private records in for the examiner to review.  He has not specifically identified the provider, however.  On remand, the Veteran should be asked to do so, and to provide either the relevant records or a properly executed release to allow VA to assist him in obtaining them.

As part of the ongoing duty to assist, updated VA treatment records should be obtained and associated with the claims file.  Records were most recently printed from the Alvin C. York VA Medical Center in Murfreesboro, Tennessee, through May 2008.  The request for records was made in October 2010.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, regarding the possibility of a nexus to service, has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Examinations are required with respect to the fibromyalgia and chronic fatigue syndrome claims.  Service treatment records document various complaints of soreness, pain, and fatigue.  To some extent these are related to the service-connected low back disability, but in other instances the complaints are unattributed.  Treating doctors have since approximately 2001 diagnosed chronic fatigue or fibromyalgia.  There is some indication of a possible relationship between service and current findings, and so examination is required.

The Board notes that the RO did attempt to obtain such an examination in early 2006; notations in the record indicate the Veteran refused the examination.  Other notes indicate the Veteran withdrew his appeal, which is clearly not correct.  Some progress notes even indicate that an evaluation was accomplished.  It appears that in connection with chronic fatigue, the Veteran was referred for a psychiatric examination, which he may have declined, and this was the basis for cancellation of associated chronic fatigue examinations.  To ensure that an adequate record is provided for adjudication, and to ensure that the Veteran has a full and fair opportunity to participate in the development and adjudication of his appeals, remand is advisable for the scheduling of examinations in connection with the chronic fatigue and fibromyalgia claims.

Such examinations, as is detailed in the remand instructions below, must include both physical and psychiatric examinations, as doctors have indicated that both are required to properly address the claims.  Examiners must be informed that the Veteran has never served in Southwest Asia, and left active duty prior to the outbreak of the Persian Gulf War.  His allegation is that his current complaints are related to 1980 inoculations on entry into service; he does not allege, and there is no basis for consideration of, any undiagnosed illness or Gulf War Syndrome claim.

Finally, the Board notes that in the October 2010 Board remand, a VA spine examination was ordered to obtain current findings for proper evaluation.  Such was scheduled initially for November 2010, but the Veteran indicated he wished to delay the examination until after he was able to see a neurologist, so the results of the consultation could be considered by the examiner.  Another attempt to schedule was made in February 2011; the Veteran informed the AMC that he had an appointment with a private doctor on March 16, 2011, and he desired a VA examination appointment after that date, so the private findings could be presented.  The AMC delayed scheduling an examination until March 2011 in consideration of this.  He informed the medical center that he would call back for an appointment after checking his work schedule, but did not do so.  The hospital tried repeatedly to contact the Veteran by phone and sent him a letter regarding rescheduling, but he was unreachable or did not respond.  The examination request was therefore canceled and a Failure to Report was entered.

When a Veteran fails to report in connection with a necessary examination in connection with a claim for increased evaluation without a showing of good cause, the claim is denied as a matter of law.  38 C.F.R. § 3.655.  While the silence on the part of the Veteran regarding rescheduling in this case is troubling, he has offered some explanation for the delay in examination.  He is attempting to balance his work schedule and private medical appointments to minimize inconvenience.  As other development is required which may bear on the Veteran's low back disability, and the Veteran has not definitively expressed an unwillingness to report for examination, the Board finds good cause has been shown, and rescheduling of the low back examination should be attempted.

The Veteran is cautioned that a failure to report for examination may result in the denial of his claim.  38 C.F.R. § 3.655.  Any private treatment appointments or records, be they past, present, or future, are not relevant to his duty to appear for examination and assist VA in developing his claim; the duty to assist is not a one way street.  38 C.F.R. § 3.159(c)(1)(i) and (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private medical care providers who he has seen for chronic fatigue, fibromyalgia, or spine problems.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the SSA and request all determinations and evidence related to any claim by the Veteran for SSA disability or supplemental income benefits.  Efforts to obtain such must be documented, and if records are not available, this must be certified in writing and the Veteran informed.

3.  Obtain updated VA treatment records from the medical center in Murfreesboro, TN, and all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of May 2008 to the present.

4.  Schedule the Veteran for a VA spine examination.  The examiner must fully describe all current signs and symptoms of the Veteran's service connected mechanical low back pain.  Any necessary studies or testing must be accomplished. 

5.  Schedule the Veteran for VA chronic fatigue syndrome and fibromyalgia examinations.  The claims folder must be reviewed in conjunction with the examination.  Any necessary studies or testing must be accomplished.  The examiner(s) must clearly state whether current diagnoses of chronic fatigue syndrome and/or fibromyalgia are warranted, and if so, whether any diagnosed condition is at least as likely as not related to military service.  The examiner must specifically discuss the role, if any, of in-service inoculations in 1980, in causing any current disease.  If chronic fatigue or fibromyalgia symptoms are related to any other currently diagnosed condition(s), such must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  Any necessary studies or testing must be accomplished.  The examiner must opine whether there is any current acquired psychiatric disorder present.  If so, the examiner must specify whether chronic fatigue or fibromyalgia symptoms are related to such, and whether it is at least as likely as not any currently diagnosed acquired psychiatric disorder is caused or aggravated by service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


